Exhibit 10(a)

KIMBALL INTERNATIONAL, INC.

ANNUAL PERFORMANCE SHARE AWARD

This Annual Performance Share Award (the "APSA") dated the 7th day of September
2005 is awarded by Kimball International, Inc., an Indiana corporation
("Company") to ____________ ("Officer") pursuant to the terms of the Company's
2003 Stock Option and Incentive Plan ("Plan").

WHEREAS the Compensation Committee of the Company ("Committee") believes it to
be in the best interests of the Company and its shareowners, for its Officers to
obtain or increase their shareowner interests in the Company in order that they
will have a greater incentive to work for and manage the Company's affairs in
such a way that its shares may become more valuable, thereby aligning the
personal interests of Officers with the Company shareowners; and

WHEREAS the Officer is employed by the Company or one of its subsidiaries;

Now therefore, in consideration of these premises and of services to be
performed by the Officer, the Company hereby makes this APSA to the Officer on
the following terms and conditions hereafter expressed and subject to the terms
of the Plan.

AWARD

The Company hereby awards to the Officer a total of _________ shares of Class
___ Common Stock ("Common Stock") of the Company.

EXPIRATION OF AWARD

The APSA expires on June 30, 2006.

SHARES OF AWARD

Shares of the APSA received will be determined by the bonus computed (stated as
a percent of eligible earnings) under the Company's Profit Sharing Bonus Plan
("Bonus Plan") for the fiscal year ended June 30, 2006, for the Officer at the
Category 1 bonus level ("Bonus Percent"). Shares granted are determined by
multiplying the shares awarded times the Bonus Percent. In computing the shares
received, the shares will be rounded down to a full share excluding any
fractional shares.

FORFEITURE OF AWARD

To be granted shares under the terms of this APSA, the Officer must be a
fulltime and eligible employee of the Company at the time shares are issued,
except for

 * Death

 * Permanent disability

 * Retirement at age 62 or older

 * Determination of ineligibility by the Company

--------------------------------------------------------------------------------

If during the period of July 1, 2005, through June 30, 2006, an Officer's
employment is terminated because of death, permanent disability or retirement at
age 62 or older, or ineligibility is determined, the Officer's shares are
determined by multiplying the APSA shares computed for the fiscal year ending
June 30, 2006 by a fraction determined by:

 * Numerator = number of months in the current fiscal year that the Officer was
   a fulltime and eligible employee, including the month which the termination
   of employment or eligibility ends, which shall be considered a full month.
    

 * Denominator = 12 months.

In such cases, the Officer's (or beneficiary, in the event of Officer's death)
shares will be granted within 2 1/2 months after the end of the Company's fiscal
year.

TAXES

The taxable value of the shares granted will be the number of shares received
multiplied by the average of the per share high and low price of Class B Common
Stock quoted by NASDAQ as of the date of the issuance.

The Officer must pay the taxes either in cash or elect to have shares withheld
equal in value to the minimum amount of federal, state and local taxes required
by the taxing authorities.

If the Officer elects to have shares withheld to meet the tax requirements, the
value of the shares will be determined by using a per share price based on the
average high and low price as quoted by NASDAQ of the Class B Common Stock of
the company, on the date shares are issued.

RESTRICTIONS ON GRANTED SHARES

There will be no restrictions on the shares of Common Stock granted under the
APSA.

NON-TRANSFERABILITY - DEATH

This APSA is not transferable by the Officer otherwise than by will or the laws
of descent and distribution.

SHARE CHANGES

If the Company shall at any time change the number of shares of its Common Stock
without new consideration to the Company (such as by stock dividend or stock
split), the total number of shares subject to the APSA hereunder shall be
changed in proportion to the change in issued shares. If during the term of this
APSA the Common Stock of the Company shall be changed into another kind of
securities of the Company or into cash, securities or evidences of indebtedness
of another corporation, other property or any combination thereof, whether as a
result of reorganization, sale, merger, consolidation, or other similar
transaction, the Company shall cause adequate provision to be made whereby the
Officer shall thereafter be entitled to receive upon expiration of the APSA, the
cash, securities, evidences of indebtedness, other property or any combination
thereof, the Officer would have been entitled to receive for Common Stock
acquired through this APSA immediately prior to the effective date of such
transaction. If appropriate, the number of shares of this APSA following such
reorganization, sale, merger, consolidation or other similar transaction may be
adjusted, in each case in such equitable manner as the Committee may select.

AMENDMENT

In the event any new modifications or changes are made to existing laws that
render any or all of this Agreement illegal or unenforceable, this Agreement may
be amended to the extent necessary in order to carry out the intention of the
APSA to the Officer.

--------------------------------------------------------------------------------

PLAN CONTROLLING

The APSA is subject to all of the terms and conditions of the Plan except to the
extent that those terms and conditions are supplemented or modified by this
Agreement, as authorized by the Plan. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Plan. All determinations and interpretations of the Committee shall be binding
and conclusive upon the Officer and his or her legal representatives.

QUALIFICATION OF RIGHTS

Neither this Agreement nor the existence of the APSA shall be construed as
giving the Officer any right (a) to be retained as an employee of the Company;
or (b) as a shareholder with respect to the shares of Common Stock underlying
the APSA until the certificates for the Common Stock have been issued and
delivered to the Officer.

GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana.

SUCCESSORS AND ASSIGNS

This agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties, subject to the other provisions
hereof.

WAIVER

The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.

TITLES

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Agreement.

IN WITNESS WHEREOF, the Company and the Officer have agreed to the terms and
conditions of this Award all as of the day and date first above written.


By: ____________________________             By: ____________________________
The Company                                                             Officer
John H. Kahle                                                             (Name)
Executive Vice President,
General Counsel, Secretary
Kimball International, Inc.
 